Dismissed and Memorandum Opinion filed February 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00765-CR

                     ROBERT GLENN JONES, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 49680

                 MEMORANDUM                     OPINION


      This attempted appeal is from the trial court’s order signed July 20, 2012,
denying appellant’s request for the appointment of counsel to pursue post-
conviction relief under article 64.01 of the Texas Code of Criminal Procedure. See
Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2012). The trial court's
denial of such a request is not an immediately appealable order. See Gutierrez v.
State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010) (appeal from an order denying
appellant's request for appointment of counsel under article 64.01(c) is “premature”
because “a motion for appointed counsel is a preliminary matter that precedes the
initiation of Chapter 64 proceedings”).      Accordingly, the appeal is ordered
dismissed for lack of jurisdiction.



                                      PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2